Citation Nr: 0836357	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

The veteran requested a hearing before the Board and was 
scheduled for one in November 2006.  The record indicates 
that the veteran did not appear for the scheduled hearing.  
He did not present good cause for his failure to appear, nor 
did he request that the hearing be rescheduled.  Therefore, 
the appeal will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2007).

In January 2007, the veteran's claim was remanded for 
additional evidentiary development, including a VA 
examination.  The veteran was scheduled for a VA examination 
in August 2007, and he failed to appear and did not request 
that it be rescheduled.  Therefore, the claim is 
appropriately before the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
hepatitis C attributable to his period of active service.  




CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002, April 2004, March 2006 and 
February 2007, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in July 2002, but it was 
inadequate.  The subsequent VCAA notices were adequate.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in April 2004 and a Statement of the Case was issued 
subsequent to that notice in November 2005, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him the opportunity to undergo a physical 
examination, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board.  The 
veteran was scheduled to appear at a Travel Board hearing in 
November 2006.  As noted above, the veteran failed to appear 
to his scheduled hearing and had not requested that it be 
rescheduled.  

Additionally, the veteran was scheduled for and failed to 
appear at his scheduled VA examination.  The veteran is 
further advised that under applicable VA regulation, 
individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2007).  When entitlement to a VA benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated on the evidence of record.  38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2007).

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran contends that he was exposed to hepatitis C 
during service either by sharing razors with other service 
members or when he was in a fight with drug-using Germans.  
He further contends that while in service, he was treated for 
weakness and had high liver enzymes.  He asserted that in 
1987, he attempted to donate blood to the local blood bank 
and they refused his donation as he may have had hepatitis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's enlistment examination did not note any 
preexisting hepatitis.  Upon enlistment, the veteran was 
noted to have tattoos on his left arm/hand.  The veteran's 
service medical records (SMRs) did not reflect treatment for 
hepatitis or hepatitis-related symptoms.  In January 1978, 
the veteran underwent blood work for "weakness."  There was 
no additional work-up or treatment noted.  The veteran's 
February 1980 separation medical examination was devoid of 
any reference to a residual condition associated with his 
complaints of weakness, nor was there any notation made 
regarding hepatitis.  There was a reference made to the 
veteran's tattoos on the left arm, but there was no 
indication that these tattoos were other than the ones noted 
upon enlistment.  

Following service, the first indication that the veteran may 
have had hepatitis was in 1987 when he attempted to give 
blood.  In a letter from a local blood center, dated in June 
2003, they indicated that the veteran attempted to donate 
blood in July 1987.  Due to the veteran's elevated liver 
enzyme (ALT), he was not allowed to give blood.  The nurse 
also stated that in 1987, there were no licensed tests for 
hepatitis C and blood was screened via the ALT test.  

According to the evidence of record, the veteran was first 
diagnosed as having hepatitis C in December 2001.  There was 
no indication made as to the source of the hepatitis.  The 
veteran has since sought minimal treatment for his condition 
and there is no opinion of record linking his hepatitis C to 
anything in service.  

Upon review of the evidence of record, the Board finds that 
the veteran's currently diagnosed hepatitis C did not have 
its onset in service.  The veteran's SMRs reflect treatment 
for weakness, but there was no associated diagnosis made. and 
the first evidence following service of possible hepatitis 
was in a 1987 blood donation attempt.  The veteran was first 
officially diagnosed as having hepatitis C in 2001-over 20 
years following service discharge.  The Board appreciates the 
veteran's assertions that his hepatitis C was caused by 
sharing razors or participating in a fight with drug users, 
but notes that the veteran is competent, as a layman, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Finally, the Board attempted to obtain a clinical 
opinion as to the likely etiology of the hepatitis C, but the 
veteran failed to appear at his scheduled examination.  
Absent a competent medical opinion linking the veteran's 
currently diagnosed hepatitis C to service, service 
connection must be denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hepatitis C is denied.  





____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


